DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement(s) filed on November 29, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings were received on November 25, 2021.  These drawings are accepted.
Response to Arguments
Applicant’s arguments with respect to claim 1 as they pertain to the art of  have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	Applicant’s amendments have overcome the USC 112(b) rejections.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Spitzer et al. (US 2016/0018639 - Spitzer).
	As to claim 1, Spitzer teaches an apparatus for deriving a gaze direction of a human eye (Spitzer Fig. 3; Fig. 1F; para. [0001], [0053]) comprising 
	a light guide optical element formed from a transparent material and having a pair of parallel faces for guiding light by internal reflection (Spitzer Fig. 3 - 102, 103, 105; Fig. 1F - 102, 103, 105; para. [0038] - teaching light guide 102 can use TIR), 
	a coupling-in configuration associated with the LOE (Spitzer Fig. 3 - 302), the coupling-in configuration comprising a plurality of mutually-parallel planar partially reflective surfaces deployed within the LOE obliquely to the parallel faces (Spitzer Fig. 3 - 302, 103, 105) coupling in a proportion of light incident on one of the parallel faces within a coupling-in region so as to propagate within the LOE (Spitzer Fig. 3 - 302), 	focusing optics associated with the LOE and configured for converting sets of parallel light rays propagating within the LOE into converging beams of captured light converging toward a focal plane (Spitzer Fig. 3 - 304, 125, 124; para. [0017], [0038]);

	a processing system including at least one processor (Spitzer Fig. 5), the processing system being electrically associated with the optical sensor and configured so as to process signals from the optical sensor to derive a current gaze direction of the eye (Spitzer Fig. 5; para. [0048], [0053]);
	such that, when one of the parallel faces is deployed in facing relation to the eye while the eye is looking at a distant scene, light reflected from a retina of the eye and collimated by a lens of the eye is coupled in to the LOE by at least two of the partially reflective surfaces, propagates within the LOE to the focusing optics, and is focused by the focusing optics for detection by the optical sensor (Spitzer Fig. 3 - 120, 304, 124; light ray paths; para. [0038] - as shown and discussed, various light rays, both parallel and diverging from the eye (120) are reflected by the reflective surfaces 302 and propagate to the focusing optics (304) to focus into the camera (124)).

    PNG
    media_image1.png
    444
    846
    media_image1.png
    Greyscale

claim 18, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer teaches a support configured for supporting the apparatus relative to the head of the human user such that the LOE is deployed in facing relation to a first eye of a user (Spitzer Fig. 6 - 610, 615), and comprising a second eye light guide optical element formed from a transparent material and having a pair of parallel faces for guiding light by internal reflection, one of the parallel faces being deployed in facing relation to a second eye of the user (Spitzer Fig. 6 - 601), 
	a coupling-in configuration associated with the second eye LOE (Spitzer Fig. 6 - 601; Fig. 3), and configured for coupling in a proportion of light incident on one of the parallel faces within a coupling-in region so as to propagate within the LOE (Spitzer Fig. 6 - 601; Fig. 3), 	
	focusing optics associated with the second eye LOE and configured for converting sets of parallel light rays propagating within the LOE into converging beams of captured light converging toward a focal plane (Spitzer Fig. 6 - 601; Fig. 3);
	a second eye optical sensor deployed for sensing an image formed by the captured light at the focal plane (Spitzer Fig. 6 - 601; Fig. 3);
	wherein the processing system is further associated electrically associated with the second eye optical sensor and configured so as to process signals from both of the optical sensors to derive a current gaze direction of the eyes of the user (Spitzer Fig. 6; Fig. 5; para. [0048], [0053]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer as applied to claim 1 above, and further in view of Heynen et al. (US 4,720,189 - Heynen; of record).
	As to claim 2, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the optical sensor comprise a four-quadrant sensor.  In the same field of endeavor Heynen teaches providing a four-quadrant sensor for eye tracking (Heynen Fig. 1 - 23; Fig. 3 - 23; col. 3:4-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a quadrant sensor since, as taught by Heynen, such sensors are well known in the art for the purpose of determining X, Y coordinates of the eye to determine eye positions (Heynen col. 1:49-60).
	As to claim 3, Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Spitzer further teaches the sensor comprises pixels (Spitzer para. [0017] - CCD, CMOS), but doesn’t specify the processing system processes output from no more than about 104 pixel sensing elements.  In the same field of endeavor Heynen teaches providing a four-quadrant sensor for eye tracking having no more than 104 pixel sensing elements (Heynen Fig. 1 - 23; Fig. 3 - 23; col. 3:4-10 - quadrant sensor having 4 pixels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use a quadrant sensor (i.e. 4 pixels) since, as taught by Heynen, such .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spitzer et al. (US 9,606,354) is cited as the corresponding patent to Spitzer cited above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 20, 2022